DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 3-5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney of record Samuel A. Udovich on 6/16/2022.
The application has been amended as follows: 
In claim 1, at line 7, ‘at least one glazing panel’ has been deleted and -- a plurality of glazing panels-- has been inserted. 
In claim 1, at line 12,  after “an entire length”,  ‘thereof’ has been deleted and -- of the plurality of glazing panels-- has been inserted. 
In claim 8, at line 2, ‘ at least one glazing panel’ has been deleted and -- plurality of glazing panels-- has been inserted. 
In claim 10, at line 2, ‘ at least one glazing panel’ has been deleted and -- plurality of glazing panels-- has been inserted. 
Allowable Subject Matter
Claims 1-2,6, and 8-10 are allowable. 
The restriction requirement among the four species of the structural assembly, as set forth in the Office action mailed on 3/17/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/17/2022 is withdrawn.  The withdrawn claims 3-5 and 7 are now rejoined since they depend on the allowed claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, claims 1-10 are now allowed. 


The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Blot Richard (FR 2919889A1) is the closet prior art but fail to disclose that a first frame member handedly coupled to a second frame member, the support member extends less than an entire length of the plurality of the glazing panels and the thermal clip extending outwardly from the support member and insulating the support member from a building exterior  by way of an air gap formed between a distal-most vertical boundary of the support member and a vertical exterior member of the thermal clip. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR 2746843 discloses a thermal clip of a window frame.
Gallagher (US 2010/0031591A1) discloses a composite spacer for reducing heat transfer in window.
Hornung (US 2003/0089054A1) discloses a window sash assembly.
Bachmann (US 5,768,836) discloses a heat and sound transmission framing structure.
Sperr (US 4,614,062) discloses a metal frame assembly for window or doors.
Jank et al. (US 4,333,295) discloses an casement frame.
Schmidt (US 4,309,845) discloses a thermally insulated hinged window and doors.
Sukolics (US 4,187,657) discloses thermal windows.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763